Citation Nr: 1525628	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to an increased evaluation for degenerative disc disease, lumbar spine (low back disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Gentry C.M. Hogan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to October 1984, with subsequent service in the Reserves, which included periods of active duty for training (ACDUTRA) and periods of inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015, and a copy of the hearing transcript is of record.

In May 2015, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for bilateral foot disability, service personnel records indicate that the Veteran enlisted in the Army National Guard following his period of active duty from October 1984 and February 1986.  Additionally, a July 2003 reenlistment document indicates that the Veteran agreed to reenlist in the Army National Guard for a period of 3 years.  

On February 2012 VA examination, the Veteran stated that he was still on active duty in the Marine Corps.  The examiner opined that, if that were true, he should be service connected for having the hallux valgus and hallux rigidus while in service.

The record indicates that the Veteran's service treatment records are missing; however, in light of the additional noted Army National Guard service (and potential Marine Corps service), the Board finds that an additional search for these records should be conducted.  Moreover, the Veteran's dates of ACDUTRA and INACDUTRA have not been verified, and this should be accomplished on remand.

If any new records are obtained and associated with the record, an addendum opinion should be obtained regarding the Veteran's foot disability, to include consideration of the new records.

With regard to the Veteran's claim for increased evaluation for lumbar spine degenerative disc disease, the Veteran was afforded a VA examination in February 2012.  However, in his April 2015 hearing, the Veteran described increased or worsened symptoms with regard to this disability.  Specifically, he testified that his back pain had increased, his pain radiated into his legs, and he experienced incapacitating episodes in which he was unable to get out of bed for a full day approximately one time per week.  The Veteran has also complained of worsening symptoms during VA treatment subsequent to the February 2012 examination.  As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected lumbar spine degenerative disc disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, all outstanding VA outpatient treatment records should be secured on remand.


Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's specific dates of ACDUTRA or INACDUTRA in the Army National Guard, as well as any Marine Corps service dates.  Reports of retirement points do not contain the necessary information in this regard.

2.  Then attempt to obtain all outstanding service treatment records pertaining to his active service and any periods of ACDUTRA/INACDUTRA.  All negative responses should be properly documented in the record.

3.  Obtain all outstanding VA treatment records, to include records dated from August 2009 to January 2011 and since November 2013.

4.  If any outstanding personnel and/or treatment records are obtained on remand, forward the Veteran's claims folder to the VA examiner who conducted the February 2012 VA examination for the Veteran's bilateral foot disability, or, if unavailable, to a VA examiner of appropriate expertise for an addendum opinion.  Request that the examiner opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disability had its onset during active service or during any period of  ACDUTRA, is related to an injury during a period of INACDUTRA, or is otherwise etiologically related to the Veteran's service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine degenerative disc disease.  The claims file must be made available to the examiner for review in connection with the examination. Any medically indicated tests, such as x-rays, should be accomplished.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine degenerative disc disease.  The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the examiner should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS) - specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbosacral strain.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

Finally, the examiner should address the impact of the lumbar spine disability upon the Veteran's industrial activities.  In making this determination, the examiner should take into account the Veteran's own assertions regarding the impact of his service-connected disability on his ability to work and perform daily living activities.

All examination findings, along with complete rationale for any conclusions reached, must be provided.

5.  Then readjudicate the claims on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and an adequate opportunity to respond.  Then return the case to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




